Citation Nr: 1604734	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  10-44 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for skin lesions of the arms, back, and nose, to include as due to exposure to herbicides.  

2.  Whether the rating reduction from 30 percent to 20 percent, effective May 1, 2010, for service-connected residuals of a shell fragment wound of the left upper eyelid, was proper.  

3.  Whether the rating reduction from 20 percent to noncompensable, effective March 1, 2011, for service-connected residuals of a shell fragment wound of the left upper eyelid, was proper.  

4.  Entitlement to an increased rating for service-connected residuals of a shell fragment wound of the left upper eyelid, rated 30 percent prior to May 1, 2010, 20 percent from May 1, 2010 to February 28, 2011, and noncompensable rating from March 1, 2011 to the present,.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming. 

In February 2009, the Veteran filed a claim for a rating in excess of 30 percent for the residuals of a shell fragment wound of the left upper eyelid.  The agency of original jurisdiction (AOJ) proposed a reduction of the evaluation from 30 percent to 10 percent in July 2009, and proceeded to reduce the rating from 30 percent to 20 percent effective May 1, 2010, in a February 2010 rating decision, which the Veteran appealed.  In August 2010, the AOJ proposed another reduction from 20 percent to a noncompensable rating, asserting that the July 2009 rating decision, as well as a July 2008 rating decision that raised the rating to 30 percent, were the result of clear and unmistakable error.  The proposed reduction from 20 percent to a noncompensable rating was enacted effective March 1, 2011 by a December 2010 rating decision, which the Veteran appealed.  

Entitlement to service connection for lesions of the arms, back and nose was denied in a final rating decision in July 2008.  The Veteran filed another claim for skin lesions in September 2010, and the AOJ declined to reopen in the same December 2010 rating decision that reduced the evaluation for residuals of a shell fragment wound of the left upper eyelid from 20 percent to a noncompensable rating.  

In April 2013, the Board reopened and remanded the claim for service connection for skin lesions, and also remanded the other issues on appeal.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at hearings in November 2011 and December 2015.  Transcripts of these hearings are of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The April 2013 remand instructed that the AOJ obtain medical records from the VA Medical Center (VAMC) in Sheridan and Cheyenne, Wyoming, as well as Denver, Colorado.  The records from Denver, Colorado have not been obtained, and should be requested upon remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, records from the VAMC in Las Vegas, Nevada should be requested, as the Veteran indicated he had medical records there in a September 2007 statement.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran testified in his December 2015 hearing that he received treatment from Sheridan Eye Care.  Although the Veteran's testimony indicated that this treatment was received through a partnership with the Sheridan VAMC, a March 2010 private treatment record from Sheridan Eyecare Center was received.  In the interest of assisting the Veteran in obtaining a full record of relevant treatment records, upon remand the VA should attempt to obtain any outstanding treatment records from Sheridan Eyecare Center.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

The November 2013 VA examination included a Goldmann chart as well as a conversion of graphical findings on the Goldmann perimeter charts to numerical findings at the eight principal meridians.  The examiner stated that the Veteran has mild constriction of his right visual field, nasal aspect, of unknown etiology, which would not be caused by or influenced by the shrapnel wound in his left eyelid.  The examiner stated that the Veteran's left eye field was excellent, but the conversion of the graphical findings on the Goldmann perimeter chart to numerical findings indicate at least some degree of visual field loss in the left eye, and the examiner has not indicated whether the left eye visual field loss is a residual of the service-connected shell fragment wound of the left upper eyelid.  Upon remand, a VA eye examination should be scheduled that clearly indicates whether any eye deficiency, including any loss of visual fields, is a residual of the shrapnel injury.  

As to the issue of entitlement to service connection for skin lesions of the arms, back, and nose,  the April 2013 remand instructed that the AOJ obtain a VA examination opinion as to whether it is at least as likely as not (50 percent probability or greater) that any lesions of the Veteran's arms, back, or nose are etiologically related to service, to include exposure to Agent Orange, and that the examiner should discuss the Veteran's assertions of witnessing skin problems shortly after separation from active service.  The September 2015 VA examination asserted that the Veteran had actinic keratosis, which was caused by years and years of sun exposure.  The examiner then noted that occasionally, actinic keratosis may be caused by extensive exposure to x-rays or a number of industrial chemicals.  In spite of this, the examiner did not address the Veteran's contention that his skin disability is the result of exposure to herbicides.  Moreover, the examiner did not address the Veteran's assertion that he first noted skin problems shortly after service.  Upon remand, a supplemental opinion should be obtained that substantially complies with the April 2013 remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's treatment from the VA Southern Nevada Healthcare System and all associated healthcare facilities, including the North Las Vegas VA Medical Center, as well as the VA Eastern Colorado Health Care System and all associated healthcare facilities, including the facility in Denver, Colorado.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  After obtaining the necessary authorization, request all records of the Veteran's treatment from the Sheridan Eyecare Center.  The AOJ must make two attempts to obtain the records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained, (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B) (West 2002 & Supp. 2013)).

3.  After completing all of the above development, forward the claims file to the September 2015 examiner, or another appropriate clinician, and obtain an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin disability, to include actinic keratosis, is caused by or otherwise etiologically related to service, to include exposure to herbicides such as Agent Orange.  The clinician is to expand upon the assertion in the September 2015 opinion that occasionally actinic keratosis may be caused by exposure to a number of industrial chemicals.  The clinician is to specifically address the Veteran's assertions of witnessing skin problems shortly after separation from active service.  

Any opinion offered must be supported by a complete rationale.  

4.  Thereafter, schedule the Veteran for a new VA examination by an appropriate examiner to determine the current nature and severity of the Veteran's service-connected residuals of a shell fragment wound of the left upper eyelid.  The claims file must be reviewed by the examiner in conjunction with the examination, and all indicated tests and studies should be undertaken.  The examiner should describe in detail all current symptoms.  

Corrected and uncorrected central visual acuity for distance and near should be measured for both eyes based on the Snellen's test type or equivalent.  Visual fields should also be obtained for both eyes.  Any completed Goldmann chart should be included with the examination report in addition to the conversion of graphical findings on Goldmann perimeter charts to numerical findings at the eight principal meridians.  The examiner should specifically indicate whether any loss of visual fields of either eye is a residual of the shell fragment wound of the left upper eyelid.  The examiner is advised that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms should be attributed to the Veteran's service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  

The examiner should provide a complete description of scarring related to the service-connected residuals of a shell fragment wound of the left upper eyelid, to include whether any scar of the head, face, or neck has any characteristics of disfigurement.  

The examiner must provide a complete rationale for any opinion expressed.  

5.  After completing all of the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

